Citation Nr: 1813714	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for left bundle branch block (LBBB), as secondary to OSA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. R.R.




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974 and from December 1990 to July 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

The Veteran and Dr. R.R. testified at a June 2014 videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the record.  In conjunction with his Board hearing the Veteran submitted additional evidence with a waiver of RO review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2017).

When this case was previously before the Board in July 2014, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  These electronic records were reviewed to ensure thorough analysis of the evidence of record.


FINDINGS OF FACT

1.  OSA was not shown in service or for many years thereafter, and has not been shown to be related to service.

2.  LBBB was not shown in service or for many years thereafter, and has not been shown to be related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for OSA have not been met or approximated.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for LBBB, as secondary to OSA, have not been met or approximated.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a June 2012 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned in June 2014.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in July 2014 to obtain an addendum VA opinion.  An addendum VA opinion was received in October 2014.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria and Analysis

The Veteran contends that his OSA began in service, and that his LBBB was caused by his OSA.

Generally, service connection may be granted for disability or injury incurred in or preexisting disability aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2017).

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  However, neither OSA nor LBBB are considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection for on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, VA and private treatment records show diagnoses of OSA and LBBB.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran and Drs. R.R., A.O., and B.C. assert that he had symptoms of OSA during service.  The Veteran also contends that his OSA caused his LBBB.  Accordingly, Hickson element (2) is at least arguably met.  

Dr. R.R. submitted correspondence in June 2012, attesting to the Veteran having the diagnosis of OSA for many years and witnessing him have apneic periods with associated daytime somnolence prior to C-Pap treatment.  Dr. R.R. stated that the Veteran reported that his sleep apnea was dramatically and significantly worse since his service.

Dr. A.O., a doctor of medicine in dentistry, submitted correspondence in May 2012, attesting to witnessing the Veteran's many episodes of sleep apnea in service.

In a July 2012 VA sleep apnea disability benefits questionnaire (DBQ) report, the VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that while the Veteran and a buddy reported snoring in service, all snoring does not meet the criteria for sleep apnea and that the Veteran's sleep apnea was diagnosed 15 years following service.  The examiner further opined that there was no evidence to support a diagnosis of sleep apnea that began in service. 

Dr. B.C., a doctor of dental surgery, submitted correspondence in October 2013, attesting to witnessing the Veteran have sleep apnea symptoms in service to include loudly snoring and cessation of breathing.  Dr. B.C. stated that "I am sure that unknown to us his cessation of breathing was due to sleep apnea." 

The Veteran and Dr. R.R. testified before the undersigned in June 2014 as to the Veteran experiencing daytime fatigue and hypersomnolence while in service.  Dr. R.R. further stated that the Veteran did not have symptoms of sleep apnea prior to service but complained about these symptoms during service.  Dr. R.R. specifically testified that the Veteran began complaining seriously to him about his symptoms during service; he furthered that he had no way of knowing how long the Veteran had LBBB but that there was an association between LBBB and sleep apnea.

An addendum VA opinion was obtained in October 2014 in which the examiner noted review of the electronic claims file, the Board hearing, and buddy statements.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the buddy and Veteran's report of snoring in service was acknowledged; however all snoring did not meet criteria for sleep apnea.  She furthered that sleep apnea was diagnosed 15 years following service, and there was currently no evidence to support a diagnosis of sleep apnea that began in or was related to service.  The examiner stated that the report of witnessed snoring and apneas in service was again acknowledged; however specific criteria with regard to the frequency and severity of snoring/apneas was required to make the diagnosis of OSA. The examiner stated that there was no objective evidence that this criteria was met until testing was performed many years following service.  The examiner stated that although within the realm of possibility, there was no objective evidence that (as likely as not) the Veteran's OSA had its onset in or was otherwise related to active duty service.

In this case, as to the issue of the etiology of the Veteran's OSA, the Board finds that the VA examiner made it clear that it was her opinion that the Veteran's OSA did not have its onset in service and was not otherwise related to service.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Here, the examiner made it clear that no formal testing was done to diagnose OSA until many years after service and all snoring did not meet the criteria for sleep apnea.  That is, specific criteria with regard to the frequency and severity of snoring/apneas was required to make the diagnosis of OSA.  In making this determination, the examiner addressed the Veteran's contentions as well as the assertions made on his behalf from those who served with him and witnessed his sleep disturbances.  

As noted above, service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2017).  In this case, service connection is not warranted for OSA; as such, secondary service connection is not warranted for LBBB as secondary to OSA.

The Board acknowledges the statements and opinions expressed by Drs. R.R., A.O., and B.C.

The Board also acknowledges that the Veteran is competent to testify as to his beliefs that his OSA is related to service and that LBBB is related to OSA.  

However, there is nothing in the record to suggest that the Veteran or Drs. A.O. or B.C. have the appropriate training, experience, or expertise to render a medical opinion regarding etiology of these conditions.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Moreover, the Board acknowledges that Dr. R.R. attested to the Veteran having the diagnosis of OSA for many years, witnessing him have apneic periods with associated daytime somnolence prior to C-Pap treatment, that the Veteran did not have symptoms of sleep apnea prior to service but complained about these symptoms during service, and that he had no way of knowing how long the Veteran had LBBB but that there was an association between LBBB and sleep apnea.  

The Board does not find that Dr. R.R. has provided a positive nexus opinion linking OSA to service, instead, Dr. R.R. generally stated that the Veteran had symptoms of apneic periods with associated daytime somnolence in service.  In addition, his statement about LBBB is a generalization and not afforded probative weight.  

While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of these current conditions, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his OSA was etiologically related to service or that LBBB is related to OSA are outweighed by the competent and probative medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board finds that the VA examiner's opinions are competent and probative as they were rendered after an evaluation of the Veteran, review of the Veteran's history, review of the lay evidence of record, and consideration of medical principles by licensed medical professionals.  Therefore a nexus between service and the Veteran's OSA or LBBB cannot be established, and the criteria of Hickson element (3) are not met. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for OSA is denied.

Entitlement to service connection for LBBB is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


